Citation Nr: 1530081	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-13 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO0 in 
Columbia, South Carolina


THE ISSUE

Entitlement to increased disability ratings for service-connected cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion, currently evaluated as 30 percent disabling; and the scar of the right anterior neck, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984, and from July 2004 to October 2005.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the RO that, in pertinent part, denied a disability rating in excess of 30 percent for service-connected cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion.  The Veteran timely appealed.

In May 2009, the Veteran testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  In August 2009, the Board remanded the matter for additional development.

In August 2010, VA's Appeals Management Center (AMC) assigned a separate 10 percent disability evaluation for scar of the right anterior neck, effective November 3, 2009.

In November 2013, the Board again remanded the matter for additional development.

In June 2014, the AMC assigned a separate 30 percent disability evaluation for radiculopathy of the right upper extremity; and assigned a separate 20 percent disability evaluation for radiculopathy of the left upper extremity.  These assigned ratings became effective October 1, 2007.  The AMC informed the Veteran of his appellate rights in the event that he disagreed with any aspect of the decision.

It is noted that additional medical records were added to the electronic record following the issuance of the supplemental statement of the case in June 2014.  However, as the records do not pertain to the matters addressed herein, neither remand for the issuance of another supplemental statement of the case nor a waiver of agency of original jurisdiction review is required pursuant to 38 C.F.R. §§ 19.37, 20.1304 (2014).

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that he is unable to perform some work activities due to his service-connected disabilities, he has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.


FINDINGS OF FACT

1.  The Veteran's cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion, is manifested by ankylosis of the cervical spine held in extension, and by difficulty walking because of a limited line of vision; incapacitating episodes and doctor-prescribed bed rest are not demonstrated.

2.  For the rating period from November 3, 2009, the Veteran's service-connected scar of the right anterior neck has been tender and painful at times; three or four scars that are unstable or painful, or disabling effects or limited function of the body part affected have not been demonstrated.

3.  The Veteran's service-connected scar of the right anterior neck has been depressed along the crease in the neck; a hyperpigmented scar covering an area exceeding six square inches or 39 square centimeters is not demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion, are met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2014).

2.  For the rating period from November 3, 2009, the criteria for a disability evaluation in excess of 10 percent for a painful scar of the right anterior neck are not met or nearly approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7804, 7805 (2014).

3.  The criteria for a separate 10 percent disability rating for a disfiguring scar of the right anterior neck are met or nearly approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7800 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through November 2007 and June 2008 letters, the RO notified the Veteran of elements of an increased rating claim, and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the November 2007 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

VA has also substantially complied with the Board's remand directives by obtaining additional VA treatment records, including the results of testing in July 2012, and by conducting additional VA examinations, which will be addressed further below.  VA also attempted to obtain Social Security Administration (SSA) records, however, SSA responded in December 2013 that there were no medical records as the Veteran either did not file for disability benefits or no medical records were obtained.  It was further indicated that such records either did not exist or further efforts to obtain them would be futile.  The Veteran was informed of this by way of a letter dated in June 2014.  He was asked to submit any relevant documents or information in his possession within 10 days of the letter, otherwise a decision might be made after 10 days. See 38 C.F.R. § 3.159(e) (2014).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  The case was thereafter remanded for additional development, including examinations.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of cervical pain, scar pain, and of pain and numbness of the upper extremities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

A.  Cervical Stenosis and Spondylosis, Status-Post
C3 to C6 Discectomy and Fusion

Service connection has been established for cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion.  The RO has evaluated the Veteran's disability under Diagnostic Code 5243-5241, pertaining to intervertebral disc syndrome and spinal fusion and under Diagnostic Code 7804, pertaining to scars, as 10 percent disabling based on a painful scar.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.
 
Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 30 percent evaluation is assigned for favorable ankylosis of the entire cervical spine; or, forward flexion of the cervical spine limited to 15 degrees or less.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014). 

For VA compensation purposes, unfavorable ankylosis is defined as a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. 38 C.F.R. § 4.71a, Diagnostic Code 5235 to 5243, Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).

Historically, the Veteran stood up in a vehicle in Iraq in February 2005 and struck his head, which resulted in, as described by a physician, "an axial load to his neck."  The Veteran complained of pain to his neck and periscapular region, and tingling to his right arm at times. 

X-rays taken of the cervical spine in November 2005 revealed changes of spondylosis at C3-C4 and C4-C5, with exaggerated curvature.  In May 2006, the Veteran complained of worsening neck pain.  MRI scans of the cervical spine conducted in September 2006 revealed reversal of the normal cervical lordosis, and severe spondylosis in the upper cervical spine.  Imaging also revealed a left-sided nerve root cyst at C6-C7 in December 2006.

Records reveal that, in June 2007, the Veteran underwent a C3-to-C6 anterior cervical diskectomy and fusion.  In August 2007, the Veteran reported having some right upper extremity weakness; and some neck pain, with decreased mobility.  The neurosurgeon noted that X-rays looked good with early maturation of graft and hardware in good position.  The Veteran was to undergo physical therapy for increased neck mobility.

The report of a September 2007 VA examination reflects that the Veteran still had neck pain with all extremes of motion.  He reportedly was back to work as a machine operator at a paper company, and his work was not impaired by the pain.  He was not yet in physical therapy.  Range of motion of the cervical spine was to 10 degrees on flexion; to 20 degrees on extension; to 15 degrees on lateral bending in each direction; and to 30 degrees on rotation in each direction.  There was no additional limitation of motion by pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was very recent cervical spine multi-level fusion.

In September 2007, the Veteran also reported that his work involved a fair amount of climbing and lifting of up to 50 pounds, which aggravated his neck pain; and that the pain occasionally radiated to his right arm.  He also reportedly had to maintain a comfortable position in bed in order to rest.  The Veteran was given extra strength pain medication.  In November 2007, exercises were recommended for the Veteran to regain mobility of his neck movement and upper extremities.

Records show that the Veteran underwent physical therapy in February and March 2008, without much benefit.  Neither his pain level nor the range of motion of his cervical spine had changed from the initial evaluation.  The Veteran also complained of neck pain on turning his head to either side.  While a treatment plan was discussed with the Veteran, an attending neurosurgeon explained that the main purpose of the surgery was to prevent further deterioration; and that the Veteran was unlikely to fully recover.

MRI scans of the cervical spine conducted in May 2008 revealed status-post anterior cervical diskectomy and fusion of C3 through C6; focal myelomalacia and cord atrophy posterior to C4-C5; mild disc disease at C6-C7 and C7-T1; and uncovertebral joint hypertrophy at C4-C5 and C5-C6.  An attending neurosurgeon explained that a finding of myelomalacia indicated permanent damage, and that further surgical intervention was not required.  Conservative management of symptoms was required.

In July 2008, the Veteran reported persisting posterior neck pain and right arm weakness and numbness.  In September 2008, he reported sharp pains in the back of neck, and on right side also.

In May 2009, the Veteran testified that he had problems with the plate in front of his neck, which somehow shifted because of his breathing and made him gasp for air.  He testified that he had to push the plate back into place, and start breathing; and that this happened about two or three times a week.  The Veteran testified that it felt like he was choking.  He also testified that he could not turn his head all the way down; and had difficulty on steps, particularly the first one, and had to hold onto something.  The Veteran testified that he did not drive much because he could not see the speedometer in front of him.  He also had to be careful when walking.  

Following the Board's August 2009 remand, the Veteran underwent a VA examination in November 2009 for purposes of determining the current severity of the cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported having pain all day every day across his neck; he reported no radiation and no numbness, but he did have right arm weakness.  He wore a collar at rest with relief.  His activities of daily living were restricted, in that the Veteran was unable to do housework or yard work.  He had difficulty shaving, and he got his face shaved at work.  He was unable to lift more than 20 pounds, and was unable to look or reach above shoulder height.  He reported no flare-ups.  He also reported that he rarely drove because of difficulty looking down.

Examination of the cervical spine in November 2009 revealed normal curvature.  There was neither tenderness nor spasm.  Range of motion of the cervical spine was to 0 degrees on flexion, with pain; to 15 degrees on extension, with pain; to 15 degrees on lateral bending to the left and to the right, with pain; to 25 degrees on rotation to the right; and to 20 degrees on rotation to the left.  There was no diminution in any of the ranges of motion with repetitive testing; and no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  Deep tendon reflexes were 2+ bilaterally.  There was normal sensation and no atrophy bilaterally.  X-rays revealed third cervical vertebrae through sixth cervical vertebrae anterior cervical discectomy and fusion, with right mid-cervical foraminal narrowing.  The November 2009 examiner diagnosed cervical fusion with foraminal narrowing and right upper extremity radiculopathy.

During an October 2010 VA peripheral nerves examination, the Veteran denied incontinence and any incapacitating episodes within the past year.  He complained of objects dropping out of his hands; and difficulty with buttons, zippers, opening jars, and with overhead activities.  The Veteran limited lifting to no more than ten pounds, and he was unable to do more than five push-ups.  He reported working full-time in an office, and missing zero days of work in the past year due to this condition.

Imaging of the cervical spine in June 2012 revealed anterior cervical diskectomy and fusion from C3 through C6 with multi-level vertebral body fusion, and severe foraminal narrowing on the right at C4-C5 and C5-C6.

Range of motion of the cervical spine in December 2013 was to 5 degrees on flexion, to 5 degrees on extension, to 5 degrees on lateral bending to the right and to the left, and to 10 degrees on rotation to the right and to the left.  Pain was noted throughout the ranges of motion.  There was no additional limitation in ranges of motion following repetitive-use testing.  Functional loss was described as less movement than normal; as incoordination, impaired ability to execute skilled movements smoothly; and as pain on movement.  There was localized tenderness or pain to palpation of the cervical spine.  The December 2013 examiner identified involvement of the C5-C6 nerve roots (upper radicular group), and indicated that the severity of radiculopathy for each side (right and left) was moderate.  The examiner noted that there were no other neurologic abnormalities related to the cervical spine conditions such as bowel or bladder problems.  

Favorable ankylosis of the entire cervical spine was noted in December 2013.  While the examiner noted findings of intervertebral disc syndrome, there were no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.
Further regarding ankylosis, the December 2013 examiner found that the Veteran's cervical spine was held in extension, which gave him difficulty walking because of a limited line of vision.  The Veteran was unable to see the ground, and had to turn his upper body as a unit in order to see well.  There was no breathing limitation.  At one time when his thyroid gland was enlarged, it pressed against the neck plate which made it hard to breathe, but once the thyroid condition was treated he did not have any more impairment of breathing.  The Veteran denied gastrointestinal symptoms.  
 
Regarding functional loss due to flare-ups, the examiner indicated that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner estimated as much as 5 degrees of additional range of motion loss due to pain on use or flare-ups.
   
In this case, the evidence shows that the Veteran's cervical spine is held in extension and that he has difficulty walking because of a limited line of vision. Imaging revealed anterior cervical diskectomy and fusion from C3 through C6 with multi-level vertebral body fusion.  Because fixation of the Veteran's cervical spine is not in neutral position (zero degrees), and the ankylosis results in additional functional impairment, his disability approximates the criteria for a 40 percent disability rating for unfavorable ankylosis of the entire cervical spine under the general rating formula.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243.

There is no evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least six weeks during the past 12 months to warrant a disability rating in excess of 40 percent.

Here, under the general rating formula, the orthopedic component of the Veteran's cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion, warrants no more than a 40 percent evaluation.  While the Veteran indicated that the symptomatology associated with his service-connected disability is severe, the objective findings consistently fail to show that his disability meets the criteria for a disability rating in excess of 40 percent as the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  The Board thus concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  As noted, one examiner has acknowledged that ranges of motion were additionally limited during flare-ups by 5 degrees, and that pain was the primary factor limiting motion.  However, such limited motion still does not satisfy the criteria for a disability rating in excess of 40 percent for a cervical spine disability.  Even with the objective findings of less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement, the evidence as a whole fails to show unfavorable ankylosis of the entire thoracolumbar or the entire spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Thus, the weight of the evidence is in favor of a 40 percent, but no higher, disability rating based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).

Regarding neurologic abnormalities, in a June 2014 rating decision, the AMC granted service connection and assigned a separate 30 percent disability rating for radiculopathy of the right upper extremity, and assigned a separate 20 percent disability rating for radiculopathy of the left upper extremity-each effective October 1, 2007. The Veteran was informed of his appellate rights with respect to the decision.  Those determinations are not before the Board at this time.  Furthermore, the evidence does not show that the Veteran has any additional neurologic abnormalities, to include but not limited to bowel and bladder impairment, that are manifestations of the service-connected cervical spine disability.  Accordingly, additional separate ratings for associated objective neurologic abnormalities is not warranted.  

B.  Scar of the Right Anterior Neck

Service connection has been established for scar of the right anterior neck, effective November 3, 2009.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.118, Diagnostic Code 7804, pertaining to scars.  The Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.

For scars (including burn scars) that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 

Pursuant to Note 4, the adjudicator is to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck (such as pain, instability, and residuals of associated muscle or nerve injury) under the appropriate diagnostic code(s) and apply section 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.

Pursuant to Note 5, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-5 (2014).

A deep scar is one that is associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

A superficial scar is one that is not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  A scar at a location other than the head, face, or neck that is superficial and that does not cause limitation of motion would have to have an area exceeding 144 square inches (929 square centimeters) to warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).

If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).

Scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Pursuant to Diagnostic Code 7805, disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804 are to be rated as impairment of function under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In this case, a VA examiner in November 2009 noted a 5-centimeter by 0.4-centimeter well-healed, horizontal surgical scar on the Veteran's right anterior neck.  The scar was described as slightly tender, normal color, flat, and fixed.

Subsequently, in December 2013, a VA examiner measured the Veteran's right anterior neck scar as 6 centimeters in length by 4 millimeters in width.  The scar was described as depressed along the crease in the neck, hyperpigmented, and non-tender. The surgical scar was not unstable; and the Veteran had no impairment from the scar.

Here, the objective evidence reflects that the scar of the right anterior neck was painful at times, which warrants no more than the currently assigned 10 percent disability rating under Diagnostic Code 7804.  There is no showing of three or four scars that are unstable or painful to warrant a disability rating in excess of 10 percent.  It is noted that the evidence prior to November 3, 2009 did not show that the Veteran had a painful or depressed scar associated with his service-connected cervical spine disorder.  The scar also is not at least 6 square inches, therefore, the criteria set forth in Diagnostic Codes 7802 and 7803 are not applicable.  The evidence neither reflects disabling effects from the scar, nor loss of function of the body part affected to warrant evaluation under Diagnostic Code 7805.  Here again, the objective clinical findings outweigh the Veteran's lay assertions regarding severity.  

However, as described above, the December 2013 examiner found that the Veteran's scar of the right anterior neck was no longer flat but rather was depressed, which warrants a separate 10 percent disability rating on the basis of a disfiguring scar under Diagnostic Code 7800.  The December 2013 examiner found that the scar was depressed along the crease in the neck, which meets or approximates the criteria for a separate 10 percent rating based on one sign of disfigurement.  While the December 2013 examiner also described the scar as hyperpigmented, the evidence does not reflect that the scar of the right anterior neck covers an area exceeding six square inches or 39 square centimeters.  Hence, no more than one characteristic of disfigurement is demonstrated.  Although color photographs were not associated with the examination report, the Board finds that this does not prejudice the Veteran as the examiners fully described the findings with respect to the scar such that the Board can rate the scar according to the criteria.  

Thus, the weight of the evidence is against the grant of a disability rating in excess of 10 percent based on one painful scar under Diagnostic Code 7804; and is in favor of a separate 10 percent disability rating, based on one sign of disfigurement under Diagnostic Code 7800.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2014).  

In reaching this decision, the Board has resolved any doubt in favor of the Veteran.

C.  Extraschedular Consideration
 
The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected disability are specifically contemplated by the rating criteria, as shown above.  There are no other ratable symptoms stemming from the disability that are not currently considered in the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. 
Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for the cervical spine disability with associated scar, bilateral upper extremity radiculopathy, right shoulder impingement syndrome with osteoarthritis and tinnitus.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's cervical spine disability and associated scar combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating of 40 percent, but no higher, for cervical stenosis and spondylosis, status-post C3 to C6 discectomy and fusion, is allowed, subject to the regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for scar of the right anterior neck manifested by pain is denied.

A separate 10 percent disability rating for scar of the right anterior neck based on one sign of disfigurement is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


